Citation Nr: 1426065	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-25 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for intervertebral disc syndrome, status post-coccyx fracture, with degenerative disc disease, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to August 1977 and from November 1990 to April 1991.  This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

A review of the Virtual VA paperless claims processing system reveals the representative's April 2014 brief as well as VA treatment records spanning from October 1999 to November 2013.  Review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.

The Board notes that the Veteran has submitted his own statement as well as the lay statement of his wife subsequent to the December 2012 supplemental statement of the case.  The record reflects that additional evidence in Virtual VA was also not reviewed.  However, the Veteran has waived initial RO consideration of any additional evidence.  This includes these lay statements.  The Board also finds that the Veteran has waived initial RO consideration of any additional evidence in Virtual VA.

A referral for a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his lumbar spine disability renders him unemployable.  The record reflects that the Veteran maintains employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 



FINDINGS OF FACT

1.  The lumbar spine disability is manifested by range of motion in excess of 30 degrees and does not equal ankylosis even with consideration of additional functional loss.

2.  The Veteran's lumbar spine disability is not associated with incapacitating episodes with physician-ordered bed rest.

3.  Bilateral lower extremity radiculopathy is associated with the Veteran's service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010, 5243 (2013).

2.  Separate ratings for bilateral lower extremity radiculopathy are warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injury of the Spine (General Rating Formula); 38 C.F.R. § 4.124a , Diagnostic Code 8620 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

For an increased-compensation claim, 38 U.S.C.A. § 5103 (a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes" and that the range of disability applied may be between 0% and 100% based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran with pre-adjudication notice in March 2007.  Subsequent to the October 2007 rating decision and subsequent to the Vazquez-Flores case, the RO provided the Veteran with compliant notice in May 2008.  The claim was again adjudicated subsequent to this second notice in an August 2008 statement of the case.  The Board finds that the notice in this case is sufficient in that the Veteran received initial notice prior to adjudication and the RO adjudicated the Veteran's claim after the subsequent notice and the Veteran's opportunity to respond.  Therefore, the 38 U.S.C.A. § 5103(a) notice requirements have been met.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  38 U.S.C.A. § 5103A; Washington v. Nicholson, 21 Vet. App. 191 (2007).  This evidence includes service and VA treatment records.  The Veteran was afforded two VA exams that, when considered together, are adequate for rating purposes because the examiners examined the Veteran and provided detailed symptoms of the service-connected back disorder, that are relevant to the diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In particular, the July 2012 post-remand VA examination is responsive to the Board's directive and includes descriptions of the Veteran's radiculopathy and incapacitating episodes.

The Board previously remanded this appeal for further development in July 2012.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the Board remanded the Veteran's claim for an additional VA examination in order to determine the current severity of any orthopedic and neurological impairment due to the Veteran's service-connected lumbar spine disability.  The Board requested that the examiner specifically address range of motion findings including whether there is favorable or unfavorable ankylosis, whether there was weakened movement, excess fatigability, or incoordination with range of motion, whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, findings of associated neurological complaints including the presence and severity of any right lower extremity radiculopathy, and whether the Veteran has intervertebral disc syndrome that causes incapacitating episodes.  The Veteran was provided with a VA examination in July 2012 that complied with these directives.  The Board also requested that any additional VA treatment records be associated with the Veteran's claims file.  Additional VA treatment records were indeed associated with the Veteran's Virtual VA claims folder.  The Board therefore finds that the RO has complied with the previous remand orders.

There is also no evidence that additional records have yet to be requested or that additional examinations are in order.  VA has therefore met its obligations to notify and assist the Veteran.

Entitlement to an Increased Evaluation 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's lumbar spine disability is currently rated as 20% disabling under Diagnostic Code 5010-5243.  38 C.F.R. § 4.71a.  Under this Diagnostic Code, the Veteran may be evaluated either under the General Rating Formula for Disease and Injury of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  A hyphenated diagnostic code is assigned when the Veteran's evaluation has been determined on the basis of a residual condition.  38 C.F.R. § 4.27.  In this instance, the Veteran is rated under Diagnostic Code 5010 for arthritis due to trauma and the associated residual of intervertebral disc syndrome under Diagnostic Code 5243.  38 C.F.R. § 4.71a.

Under the General Rating Formula, a40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine. 

Under the rating criteria for IVDS, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his service-connected spine disability.

VA treatment records reflect the Veteran's ongoing treatment for his lumbar spine disorder.  X-rays beginning in March 2000 demonstrate degenerative disc disease at L4-L5 and later at L5-S1 with lumbar spondylosis.  In April 2000, a physical therapy note reflects complaints of left lower extremity numbness.  December 2005 treatment records include the Veteran's complaints of low back pain and that his right and left leg would occasionally feel like they had pins and needles and would almost give way.  In February 2006, the Veteran complained of low back pain including morning stiffness and worsening pain with increased weightbearing.  He was treated with pain medications.  October 2006 treatment includes the Veteran's complaints of low back pain at a level of 9 on a scale from 1-10 and his treatment with pain medication.

The Veteran was afforded a VA spine examination in August 2007.  The Veteran reported there were no flare-ups/incapacitating episodes within the prior 12 months, although one was noted about two years prior to examination.  The Veteran missed approximately one week of work relating to his condition due to doctor's appointments.  The Veteran complained of constant aching low back pain with intermittent sharp pains that worsened with increased activity.  Reported symptoms included stiffness, weakness, and pain described as aching with intermittent sharp pains radiating down the left buttock down into the leg and into the foot.  Bilateral spasm of the thoracic spine was recorded, but did not cause abnormal gait or spinal contour.  He was able to walk one to three miles.  

Upon objective testing, there was flexion to 85 degrees, extension to 25 degrees, right and left lateral flexion to 15 degrees, and right and lateral rotation to 15 degrees.  The examiner found there was no ankylosis.  The examiner found no pain on active motion, passive motion, or after repetitive use and there was no additional loss of motion on repetitive use of the joint upon flexion, extension, right lateral extension, and lateral rotation bilaterally.   However, upon left lateral flexion, pain was noted on active motion, passive motion, and after repetitive use.  Pain began at 15 degrees and ended at 18 degrees.  Although the examiner noted no abnormal sensation, left lower extremity pinprick and light touch sensation testing demonstrated impairment (1/2).  Knee jerk (L3-L4) and ankle jerk (S1) testing demonstrated bilateral hypoactivity.  There was a positive left-sided Lasegue's sign.  Although the examiner noted objective evidence of spasm, the examiner noted no objective evidence of atrophy, guarding, pain with motion, tenderness, or weakness.  There was 5/5 muscle strength.  The examiner diagnosed lumbar spine degenerative disc disease, L4-L5 and L5-S1 with radiculopathy of left L5 nerve root.  The examiner found that the Veteran's lumbar spine degenerative disc disease had significant effects on his occupational activities including decreased mobility and problems with lifting and carrying.  Effects on usual daily activities included moderate effects on performance of chores, moderate effects on exercise, prevention of participation in sports, mild effects on travel and recreation, and mild effects on dressing.

February 2008 X-rays showed moderate multilevel lumbar spondylosis and facet arthropathy.  In April 2008, the Veteran denied bladder dysfunction, weakness of the lower extremities, or radiculopathy.  The Veteran demonstrated full range of motion with tenderness upon flexion greater than 80 degrees.  Straight leg raise testing was negative and deep tendon reflexes were symmetrical.  The Veteran had a normal gait.  A June 2008 CT scan noted a clinical history of right lower extremity radiculopathy and recorded mild disc space narrowing along with vacuum disc phenomenon at L5-S1.  The intervertebral disc exhibited mild posterior disc protrusion, greater towards the right lateral aspect of the disc space, as well as vacuum disc phenomenon and vertebral endplate spurring to a mild degree.  

In September 2008 and February 2009, the Veteran complained of chronic low back pain, but denied bowel or bladder incontinence, weakness, or radiculopathy.  In May 2009, the Veteran reported that he has experienced low back pain that is sometimes unbearable.  At that time, the Veteran was performing manual and very physical labor on a temporary basis and stated that for several days following the work activity, his pain would increase to the point of requiring rest for one to two days after the work activity.  The Veteran complained of left lower extremity numbness every other day and stated that some days he had to lift his left leg to get dressed in the morning.  He denied bowel or bladder incontinence.  The Veteran demonstrated symmetrical, full range of motion of the back with mild tenderness with end point flexion.  Straight leg raise testing was negative.  In August 2009, the Veteran denied muscle weakness or radicular symptoms in a primary care consultation.  A May 2010 CT scan included the impression of L5-S1 disc bulge resulting in narrowing of the right lateral recess and contact with the descending right S1 nerve root.  July 2010 treatment records include complaints of pain in the tailbone area as well as pain/numbness in the right leg.  Light touch testing was decreased in the right Sl distribution.  Preliminary diagnoses included chronic low back pain with a right radicular component.  A September 2010 EMG study showed no evidence of right-sided radiculopathy.

April 2011 pain assessment notes include the Veteran's complaints of constant lower back pain that radiates to the left leg and stops at the knee for "years" with accompanying symptoms such as insomnia, loss of energy, effect on mood and emotion, effect on relationships, and effect on activities of daily living.  In May 2011, the Veteran complained of bilateral leg pain in the posterior thighs down to the calves and noted that his left leg was now worse than his right leg.  June 2011 notes include complaints of constant pain in the left, lower back, occasionally in the hips, with some posterior and lateral leg pain bilaterally to the calves.  The Veteran stated that his pain affected his sleep, energy, physical activity, mood, emotions, and relationships.  The Veteran demonstrated pain to palpation in the piriformis distribution.

In February 2012, there were complaints of pain radiating down the left groin and knee and a radiculopathy diagnosis.  The Veteran demonstrated a negative Braggard's sign and negative straight leg raise test with 5/5 strength in the bilateral lower major muscle group.  There was tenderness and a positive Faber's sign.  Normal deep tendon reflexes were noted with intact sensation.  The Veteran had pain treatment for his back and both legs in March 2012.  October 2012 pain management notes include complaints of 8/10 pain with 75% relief from injection.  The Veteran reported that his pain affected sleep, energy, physical activity, and activities of daily living.  Pain complaints included low back pain, left lateral calf pain, and right leg numbness of the entire leg.  The physician noted the impression of low back pain with bilateral lower extremity pain consistent with multi-factorial disease of the lumbar spine and diagnosed lumbar spondylosis, lumbar degenerative disc disease, and lumbar radiculopathy.

The Veteran was provided another VA spine examination in July 2012.  The examiner recorded the Veteran's complaints of flare ups once per week with severe sharp pain beginning in the lower back and radiating down both legs to his calves.  The pain would last approximately 30 minutes and resolve with rest and hydrocodone.  The examiner found that it was at least as likely as not that the Veteran's low back pain could significantly limit his functional ability during flare-ups.  The Veteran maintained his job, but moved slowly and avoided lifting greater than 15 pounds and limited climbing.  He utilized braces occasionally.  Range of motion testing revealed flexion to 50 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  Painful motion began at these same endpoints.  The examiner noted that there was no additional limitation of motion.  The Veteran was able to perform repetitive use testing with three repetitions which yielded the same endpoints.  The Veteran had less movement than normal and pain on movement.  The examiner recorded pain with deep palpation over the left paraspinal muscles and guarding/muscle spasm of the thoracolumbar spine.  However, this did not cause abnormal gait or spinal contour.  Muscle strength was normal with a note of no muscle atrophy.  Knee reflexes were absent bilaterally and ankle reflexes were normal.  Sensation to light touch was normal.  Straight leg raising test was positive bilaterally with moderate right lower extremity and mild left lower extremity intermittent pain, moderate paresthesias and/or dysesthesias of the right lower extremity, and moderate numbness of the right lower extremity.  Involvement of the sciatic nerve was noted bilaterally.  The VA examiner cited an EMG study showing no evidence of right lumbar radiculopathy.  The examiner found that the Veteran did not have intervertebral disc syndrome.  The VA examiner diagnosed moderate lower extremity radiculopathy bilaterally, but also noted that the only diagnoses were degenerative disc disease and degenerative joint disease of the lumbar spine as well as a coccyx contusion.  

The Veteran had a bilateral L3-L5 medial branch diagnostic block in January 2013.  At that time, the Veteran complained of aching/throbbing and constant lower back pain.  In May 2013, the Veteran had a bilateral L3-L5 medial branch block with fluoroscopy at bilateral L4 and L5 after pain complaints of 10/10.  At that time, he was noted to have left-sided lower back pain that radiated into the bilateral thighs, posterolateral legs, and bilateral ankles/dorsum of the foot.  He had tingling sensation/paresthesias in the right lower extremity at night when laying in the supine position with no paresthesias in the left lower extremity.  The Veteran's pain was more pronounced with lumbar flexion or extension.  There was decreased sensation to light touch bilaterally in the ankles/toes, but \normal tone.  Straight leg raise testing was negative.  Range of motion testing demonstrated 90 degrees forward flexion with tight thighs and full extension with limited sidebending bilaterally.  In a May 2013 submission, the Veteran's wife reported that the Veteran requires medication as soon as he gets up and has difficulty going to work.  November 2013 pain treatment notes include pain complaints of 5/10 after an L3-5 medial branch Phenol ablation a few days prior, and the Veteran's complaints of back pain that returned to previous levels after pain medication wore off.  

Based upon all of the evidence of record, the Board finds that an evaluation in excess of 20 percent is not warranted for the lumbar spine disability.  An evaluation in excess of 20 percent is warranted under the General Rating Formula only for flexion to 30 degrees or less and favorable or unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  VA treatment records and the VA examinations indicate forward flexion in excess of 30 degrees and there is no evidence of either favorable or unfavorable ankylosis of the entire lumbar spine, even when considering the Veteran's complaints of pain upon use.  The July 2012 and the August 2007 VA examiners found no ankylosis.  During the July 2012 VA examination, forward flexion was limited to 50 degrees with painful motion beginning at 50 degrees.  Previously, during the August 2007 VA examination, the Veteran demonstrated flexion to 85 degrees with no painful motion.  VA treatment records also reflect ranges of motion significantly greater than 30 degrees, from full range of motion to flexion limited to 80 or 90 degrees.  An increased evaluation under the General Rating Formula is therefore not warranted because the record does not demonstrate favorable or unfavorable ankylosis or flexion to 30 degrees or less.  38 C.F.R. § 4.71a.

The Board has considered whether there is any additional functional loss not contemplated in the current 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement. 38 C.F.R. § 4.45.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Nonetheless, a higher rating is not assignable under a range of motion diagnostic code where pain does not cause a compensable functional loss.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Here, the Board finds that additional functional limitations do not warrant an increased evaluation.  First, the Board notes that the Veteran is being awarded separate evaluations for his right and left radiculopathy, below.  Accordingly, pain and weakness and other functional limitation of the lower extremities are not considered herein.  See 38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Throughout the appeal period, the Veteran has reported low back pain with functional loss such as limits on walking, flare-ups, and stiffness and weakness.  At the July 2012 VA examination he reported flare-ups for approximately 30 minutes once per week and constant pain that affects his ability to perform job tasks such as heavy lifting.  He also reported other complaints associated with the Veteran's pain such as insomnia, loss of energy, effect on mood and emotion, effect on relationships, and effect on activities of daily living.  The July 2012 VA examiner also noted that the Veteran occasionally used a form of braces for his symptoms.  The August 2007 VA examiner found no objective evidence of atrophy, guarding, pain with motion, tenderness, or weakness.  There was 5/5 muscle strength. The July 2012 VA examiner recorded normal muscle strength and no muscle atrophy.  Although the July 2012 VA examiner noted that there could be additional functional loss during flare-ups, these flare-ups last 30 minutes and occur once per week.  The Board finds that flare-ups of this duration are not of the severity to merit an increased evaluation for functional limitation; the objective findings by the examiner on a lack of muscle atrophy or additional reduced range of motion due to pain outweigh the Veteran's competent and credible reports of such.  The Board finds that any additional functional loss is contemplated in the current 20 percent rating and separate evaluation for bilateral lower extremity radiculopathy.  An increased evaluation on the basis of additional functional limitation is not warranted.  38 C.F.R. § 4.71a, General Rating Formula.

An increased evaluation under other potentially applicable diagnostic codes has also been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  An evaluation in excess of 20 percent under the diagnostic code for intervertebral disc syndrome is also not warranted because the record did not demonstrate any physician-ordered bed rest.  The Veteran reported last having a flare up two years prior to the August 2007 VA examination.  He reported no flare-ups/incapacitating episodes at that time.  At the July 2012 VA examination, the only flare-ups that were reported were 30 minute flare-ups and there was no indication that these flare-ups required bed rest.  An increased evaluation under this diagnostic code is therefore not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

An evaluation in excess of 20 percent is not provided for in the Diagnostic Codes for degenerative or traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  An increased evaluation is therefore not warranted under these alternative diagnostic codes.  Accordingly, an evaluation in excess of 20 percent for the service-connected lumbar spine disorder is denied.

Entitlement to a Separate Evaluation for Bilateral Lower Extremity Radiculopathy

Also under the General Rating Formula for spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

First, the Board finds that the record reflects no bowel or bladder impairment.  In particular, the July 2012 VA examiner noted no neurologic abnormalities such as bowel or bladder impairment.  The August 2007 VA examiner also noted a negative history of bowel and bladder dysfunction.  The Veteran specifically denied bladder dysfunction in April 2008 VA treatment records.  There is also no other evidence of such abnormalities contained in the claims file.  A separate evaluation based upon these abnormalities is therefore not warranted. 

Second, the Board finds that separate evaluations based upon bilateral lower extremity radiculopathy are warranted.  The July 2012 VA examiner diagnosed bilateral radiculopathy.  VA treatment records variously reflect diagnoses of radiculopathy of the right lower extremity and the left lower extremity.  The May 2010 CT scan is supportive of a finding of right lower extremity radiculopathy.  The Veteran's statements also reflect continued complaints of pain in the lower extremities.  The Board notes a negative EMG study in September 2010 and some negative reports of radiculopathy symptoms in VA treatment records.  However, resolving all doubt in favor of the Veteran, the Board finds that the record as a whole reflects a finding of bilateral lower extremity radiculopathy and that the evidence warrants separate evaluations for bilateral lower extremity radiculopathy.  38 C.F.R. § 4.71a, General Rating Formula (Note 1); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2013).

Extraschedular Evaluation

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's service-connected lumbar spine disorder, for example, limitation of motion due to pain, additional functional loss, and pain, weakness, and neurological complaints of the bilateral lower extremities.  There is also no evidence of marked interference with employment or frequent hospitalization.  The Veteran stated in the August 2007 VA examination that he missed about one week of work due to medical appointments and in May 2009 stated that he had to rest for one or two days after temporary, physically-demanding labor.  The Board finds that this does not constitute marked interference with employment.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome, status post-coccyx fracture, with degenerative disc disease is denied.

Separate ratings for radiculopathy of the bilateral lower extremities are granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


